Citation Nr: 0924677	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  07-21 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and A.S.




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The appellant is the widow of a Veteran whose active military 
service extended from October 1951 to October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In November 2008, the appellant and A.S. testified at a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is associated with 
the claims folder.

In March and April 2009, the Board requested the opinions of 
medical specialists from the Veterans Health Administration 
(VHA).  The requested opinions were received in April and May 
2009.  In May 2009, the Board informed the appellant that it 
had requested specialists' opinion in conjunction with the 
adjudication of her appeal, provided her copies of the 
opinions and indicated that she was entitled to submit 
additional evidence or argument provided within 60 days of 
the date of that letter.  In response, in June 2009, the 
appellant's representative acknowledged the specialists' 
opinions and cited them in support of the appellant's claim.  
The American Legion also reported that the appellant had no 
further evidence or argument to present.  As such, the Board 
will proceed with the consideration of her case.


FINDINGS OF FACT

1.  The Veteran died in March 2005, and the death certificate 
lists the cause of death as ischemic cardiomyopathy.  The 
death certificate also lists artery disease (CAD), peripheral 
vascular disease (PVD), and chronic renal insufficiency (CRI) 
as significant conditions contributing to death.

2.  The medical evidence shows that the Veteran died due to 
ischemic cardiomyopathy that was related to his COPD of 
service origin.  


CONCLUSION OF LAW

A disability that was incurred as a result of service 
contributed substantially to the cause of the Veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 
§ 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  


II.  Service Connection for the Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a relationship between 
that disability and injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  To establish 
service connection, there must be: (1) a medical diagnosis of 
a current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in- 
service injury or disease and the current disability.  
Hickson v. West, 2 Vet. App. 247, 253 (1999).

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a service 
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran.  Id.

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  In order 
to be a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service 
connected disability that made the Veteran "materially less 
capable" of resisting the effects of the fatal disease or 
that a service connected disability had "material influence 
in accelerating death," thereby contributing substantially 
or materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The appellant seeks entitlement to service connection for the 
cause of the Veteran's death.  The Veteran died in March 
2005.  The death certificate lists ischemic cardiomyopathy as 
the cause of death.  The death certificate also lists 
coronary artery disease (CAD), peripheral vascular disease 
(PVD), and chronic renal insufficiency (CRI) as significant 
conditions contributing to death.  At the time of his death 
service connection was not in effect for any condition.  The 
appellant contends that the Veteran was diagnosed with 
chronic obstructive pulmonary disease (COPD) and that this 
disorder contributed to the Veteran's death by worsening the 
Veteran's cardiovascular conditions.

At the time of the Veteran's death, the Veteran was not 
service connected for any disability.  As such, the Board 
will consider whether disabilities that caused the Veteran's 
death may be service-connected.  Under the laws administered 
by VA, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.

The Veteran's service records reveal that he was a welder in 
service and worked in the closed environment of the ship's 
hull.  The Veteran's service treatment records do not reveal 
any complaint, diagnosis, or treatment for any cardiac or 
pulmonary disorders.  The Veteran's post service treatment 
records reveal that the Veteran was first diagnosed with COPD 
in July 2001.  In a letter from a private physician, dated in 
January 2005, the physician indicated that the Veteran's work 
as a welder while in service certainly adversely contributed 
to the Veteran's COPD as well as his other medical problems.  
The Veteran's private medical records reveal that the Veteran 
was diagnosed and treated for chronic renal failure as early 
as Febraury 2004, CAD as early as 1993, and PVD as early as 
2000.

In April 2009, the Board requested the opinion of a medical 
specialist from VHA.  The VA pulmonologist reviewed the 
Veteran's claims folder and rendered the opinion that if the 
Veteran had COPD it was a reasonable and plausible conclusion 
that it was related to his welding and occupational exposures 
in service.  The physician continued to opine that it is as 
possible as not that any COPD would be caused by exposure to 
welding fumes.

In May 2009, the Board requested the opinion of a medical 
specialist from VHA.  The VA cardiologist reviewed the claims 
folder and rendered the opinion that the Veteran's CAD and/or 
PVD were not related to or permanently aggravated by the 
Veteran's active service.  However, the physician indicated 
that COPD was a significant disease that might contribute to 
the severity of his cardiovascular disease.

In light of the evidence, the Board finds that entitlement to 
service connection for the cause of the Veteran's death is 
warranted.  Although the Veteran's service treatment records 
do not reveal any complaint, diagnosis, or treatment for any 
cardiac or pulmonary conditions, he was exposed to welding 
fumes in service.  The opinion of the VA pulmonologist in 
April 2009 indicated that it is a possible as not that the 
Veteran's exposure to welding fumes caused the Veteran's 
COPD.  In addition, the VA cardiologist opined that COPD was 
a significant disease that contributed to the severity of the 
Veteran's cardiovascular disease.  The Board notes that the 
Veteran's death certificate notes that the Veteran's cause of 
death was ischemic cardiomyopathy, coronary artery disease 
(CAD), peripheral vascular disease (PVD), and chronic renal 
insufficiency.  As such, the Board finds, affording the 
appellant the benefit of the doubt, as the Veteran was 
diagnosed with and treated for COPD, the Veteran's COPD was 
at least as likely as not related to the Veteran's exposure 
to welding fumes in service, the Veteran's COPD is a 
significant disease that may contribute to the severity of 
cardiovascular disease, and the Veteran's ultimate cause of 
death was ischemic cardiomyopathy, a heart disease, the 
Veteran's COPD aided or lent assistance to the production of 
his death.  Therefore, entitlement to service connection for 
the cause of the Veteran's death is granted.


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


